Name: Commission Regulation ( EEC ) No 92/92 of 14 January 1992 on the supply of various lots of skimmedÃ ­milk powder as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  Asia and Oceania
 Date Published: nan

 17. 1 . 92No L 11 /8 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 92/92 of 14 January 1992 on the supply of various lots of skimmed-milk powder as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regula ­ tion (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 200 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . O OJ No L 174, 7. 7. 1990, p. 6. 3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3. 1991 , p . 108 . 17. 1 . 92 Official Journal of the European Communities No L 11 /9 ANNEX LOT A 1 . Operation No (') : 1440/90 2. Programme : 1989 3. Recipient : Pakistan 4. Representative of the recipient (3) : Dr M.NA Ansari, Assistant Project Director, WFPK ; Ministry of Health, Special Education and Social Welfare, Block 47, Pakistan Secretariat, Karachi 5 . Place or country of destination : Pakistan 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : see OJ No C 114, 29. 4. 1991 , p. 3 (under I.B.I ) 8 . Total quantity : 200 tonnes 9 . Number of lots : one 10 . Packaging and marking (s) : 25 kg see OJ No C 114, 29. 4. 1991 , p. 4 (under I.B.2, IA.2.2 and I.B.3) Markings in English only on the 25 kg bags 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 1 2. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Ministry of Food and Agriculture Godown, Karachi Port 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : from 15. 3 - 31 . 3 . 1992 18 . Deadline for the supply : 30. 4. 1992 19 . Procedure for determining the costs of supply : Invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 3. 2. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 1 7. 2. 1 992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 - 31 . 3 . 1992 (c) deadline for the supply : 30. 4. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 2. 3. 1 992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 4. 1992 (c) deadline for the supply : 1 5. 5. 1 992 22. Amount of tendering security : Ecu 20 per tonne 23. Amount of delivery security : 10% of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, A l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, 200, rue de la Loi, B-1049 Bruxelles ; (telex : 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer (5) : Refund applicable 13 . 12. 1991 , fixed by Commission Regulation (EEC) No 3615/91 (OJ No L 343, 13 . 12. 1991 , p. 22.) No L 11 /10 Official Journal of the European Communities 17. 1 . 92 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium-134 and -137 levels. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. f5) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2. of the abovementioned Regulation is that referred to in point 25 of the Annexes. (6) The bags must be placed in 20-foot containers. The free holding period for containers must be at least 15 days.